PER CURIAM.
This is an appeal from an order of the circuit court which denied the defendant’s motion to vacate a final judgment upon forfeiture of defendant’s bond in a criminal proceeding.
The appellants, Charles McKnight, also known as Denver Clark, and Peerless Insurance Company, were the defendants in the circuit court in final judgment proceedings on bond estreature entered by another trial court. The appellee, State of Florida, was the plaintiff in the lower court.
The appellant’s bond was estreated on March 28, 1977. The defendant McKnight was surrendered on April 1, 1977, and a sheriff’s certificate of surrender was filed with the Clerk of the Circuit Court on April 15, 1977. On May 27th,1 the Clerk of the Circuit Court entered a final judgment on the estreated bond. The trial judge vacated the estreature order on June 15, 1977. On July 8th, the appellants filed their motion to vacate the final judgment. The motion was denied by order of September 28, 1977.2
The defendant acted in accordance with Section 903.26(5)(d), Florida Statutes (1977), in the surrender. The Clerk, who received the certificate of surrender prior to the entry of the final judgment, clearly erred in entering the final judgment upon a bond which was in the process of being discharged.
The order appealed is reversed with directions to enter an order discharging the bond.
Reversed.

. Filed June 1, 1977.


. Filed September 30, 1977.